UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                            No. 95-50039

                           Summary Calendar


ARTHUR X. CARSON,
                                     Plaintiff-Appellant,

                                versus

TEXAS DEPARTMENT OF CRIMINAL
JUSTICE-PAROLE DIVISION,
ET AL.,
                                     Defendants-Appellees.



           Appeal from the United States District Court
                 for the Western District of Texas
                           (CA 94 A 205)


                            June 29, 1995

     Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

     PER CURIAM:*

     Arthur X. Carson, a Texas state prisoner, appeals pro se the

district court's dismissal with prejudice of his civil rights suit

brought pursuant to 42 U.S.C. § 1983.      We affirm for the following

reasons:

     First, Carson cannot bring his § 1983 action complaining of

parole proceedings because the action he challenges has not been


     *
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
invalidated by a state court or "called into question by a federal

court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254."1

The defendants demonstrated that the parole board denied Carson's

release on parole for legitimate reasons and Carson has asserted

bare conclusions and no facts which would give rise to an inference

of retaliation.

     Second, to the extent that Carson seeks injunctive relief for

the alleged retaliation against him in his parole proceedings, he

is seeking habeas relief and has failed to exhaust his state

remedies.2   However, modifying the district court's judgment to be

without prejudice would constitute a "waste of judicial resources"3

because Carson has failed to show a genuine issue of material fact

exists regarding his retaliation claims.

     Third, the district court's averment that it had undertaken de

novo review of the entire record is sufficient to indicate that it

conducted such a review. Finally, we have previously warned Carson

that "future frivolous, unmeritorious litigation will subject him

to sanctions."4   We now find that Carson's appeal is frivolous and

impose sanctions in the amount of $50 against him and prohibit him

from filing any action or appeal in any court in this circuit until

he has satisfied the sanction.

     1
        McGrew v. Texas Board of Pardons & Paroles, 47 F.3d 158,
160-61 (5th Cir. 1995) (internal quotation marks and citation
omitted).
     2
         See 28 U.S.C. § 2254(b).
     3
         See Colvin v. Estelle, 506 F.2d 747, 748 (5th Cir. 1975).
     4
        Carson v. Kent, No. 93-5462 (5th Cir. May 25, 1994)
(unpublished). In that opinion, we noted that Carson had filed
at least eight other suits in this Court in the past three years.
AFFIRMED.   Sanctions imposed.